DETAILED ACTION
Election/Restrictions
Claims 1 – 13 and 16 – 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14 – 15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 13 October, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current invention is directed to diagnose the active grille shutter utilizing infrared image taken from a camera attached to a vehicle, and adjusting engine parameter based on the degradation level of the active grille shutter.

Miller teaches active grille shutter degradation status but does teach making diagnosis based on infrared camera image taken from cameras attached to the vehicle.
Kormos teaches infrared camera attached to a vehicle collecting information but does not teach all the element of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662